 LOCAL 742, CARPENTERSLocal No. '742,United Brotherhood of Carpentersand Joiners of America,John Foreman,businessagent and Harold Stolley, stewardand J. L.Simmons Company, Inc.' Case 38-CC-50September 5. 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn July 12, 1968. Trial Examiner Thomas S.Wilson issued his Decision in the above-entitledproceeding. finding that the Respondent Local No.742, United Brotherhood of Carpenters and JoinersofAmerica had not engaged in the unfair laborpracticesallegedinthecomplaintandrecommending that the complaint be dismissed in itsentirety,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theGeneralCounsel and the Charging Party filed exceptions tothe Trial Examiner's Decision and briefs in supportthereof, and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision,2 the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.On July 8, 1966, Simmons Company entered intoan agreement with the Decatur and Macon CountyHospital Association' whereby the former agreed toconstruct an addition to the hospital in accordancewith certain specifications. This agreement was forthe contractors (Simmons Company's) base bid asmodified by Alternate No. 16 and Section 35 of thespecifications, which provided for the installation ofwood doors "in lieuof Plastic Faced Doors." Thisagreement further provided that within ". . . aperiod of sixty day's from the date of July 1, 1966,theHospital should have the "option of reinstatingwork deleted by alternates...."ByContractChangeOrderNo. 2 General,accepted by Simmons Company, the Hospital optedonAugust 15, 1966, for the deletion from thecontract of Alternate No. 16. The consequence ofthis change order was to bring into effect paragraph'Herein referred to as Simmons(ompany or the Charging 1 arty'We specifically disavow the gratuitous and wholly unwarranted remarksof the Trial Examiner regarding members of the legal and architecturalprofessions'Herein referred to as Hospital351I.a, of section 35 of the specifications which, as theTrialExaminer found, provided for plastic faceddoors which carry a lifetime guarantee and arepremachined;i.e.,cut,routed,trimmed,andmortised at the factory.' Simmons ordered therequireddoors from AndersonWood ProductsCompany.InNovember 1967, 80 premachined plastic faceddoors arrived at the construction site. Thereafter, onDecember 1, 1967. Foreman, a Local 742 businessagent, told Neal, vice president and manager of theDecatur Building Division of Simmons Company,that the premachined doors were in violation of thelocal area agreement.' After being apprised of thefactthatpremachiningwas required by thespecifications, Foreman stated that the Respondent'smembers employed by Simmons Company wouldnot hang; i.e., install, the doors. Respondent claimedthat routing, boring, and mortising, work that thespecificationsrequiredbeperformedbythemanufacturer, belonged to the jobsite carpenters.There followed on or about December 11, 1967, andJanuary 30 and 31, 1968, refusals to hang the doors.On those occasions Dyslin, a job superintendent forSimmons Company, asked Stoller, the unionsteward and Respondent's agent, to hang the doors.On all three occasions Stolley refused.On December11,1967,subsequent to Stolley'srefusal to hangthedoors,Mamet, Respondent'sattorney,suggestedtoGebhard,SimmonsCompany's attorney, that an economic solution beworked out whereby the doors would be hung ifSimmons Company negotiated an additional rate ofpay for each premachined door hung. Subsequent tothe filing of the unfair labor practice charge hereinby Simmons Company, Corbin, a representative ofRespondent's International, proposed to Neal onJanuary 10, 1-968, that the doors would be hung butiftheRespondent prevailed in the instant unfairlaborpracticeproceeding,SimmonsCompanywould either pay a specific premium or negotiatepremium pay for hanging the premachined doors.When no substantive response to these proposalswas received and after a letter from Neal datedJanuary 31, 1968, further requesting that the doorsbe hung, Foreman informed Simmons Company by'We finditunnecessary tothe decision in this case to rule on the TrialExaminer's findingsthat the wood doors were not to be premachined, andthat the changeto plastic-faceddoors resultedin a $12,000 savings forSimmons Company If it were necessary,we would find, based on thelanguage ofthe specifications itself andtheabsence of any relevantextrinsic evidenceto the contrary,that paragraph 1. c, of section35 of thespecifications applied tobothparagraph 1, a, dealing with plastic faceddoors, and paragraph1,b, dealing with wood doors, and required that thelatteras well as the former be premachinedIt follows thatthere was thusno "financial bonanza" toSimmons Companyby virtueof the changefrom wood doors to plastic faced doors'Simmons Company at all timesmaterial herewas a party to acollective-bargaining agreement withthe UnitedBrotherhoodofCarpentersand Joinersof Americawhereby the former agreed to abideby the localarea agreement between Decatur ContractorsAssociationInc and Local742.At thehearing herein Foreman stated that in his conversation withNeal he wasreferringto Article11 of the local agreement which providesthat Simmons recognize the jurisdictional claims of Respondent178 NLRB No. 54 352DECISIONSOF NATIONALLABOR RELATIONS BOARDletterdatedFebruary 1, 1968, that Respondentwould grant its members the right to install thedoors.Respondent'smembers thereafter beganinstalling the doors.We findinagreementwith the Trial Examinerthat the above-described threat of Foreman not tohang the doors constituted restraint and coercion ofSimmons Company within the meaning of Section8(b)(4)(ii).We find in addition that theabove-described refusals by union steward Stolley,alsoaSimmons employee, of superintendentDyslin's requests to hang the doors constitutedrefusals,inthecourseof his employment bySimmons Company. to handle the doors or performserviceswithin the meaning of Section 8(b)(4)(i).Contrary to the Trial Examiner, however, we findthat these acts had a cease-doing-business objectiveviolative of Subsection (B).We base this conclusionon the following reasons: The Decatur and MaconCounty Hospital required in its specifications thatplasticfaceddoorspremachinedbythemanufacturer be installed in the addition to thehospital.While Simmons Company had a choice.subject to approval by the architect, as to themanufacturer of the doors, it had no choice as towhether or not the doors would be premachined bythemanufacturer. The Hospital was responsible forthis decision and only it could change it. SimmonsCompany was a neutral with respect to theassignment of this work. Hence, the pressure exertedagainstSimmonsCompany,thesecondaryemployer, was for the purpose of forcing it to ceasedoing business with the Hospital and forcing theHospital to cease doing business with AndersonWood Products Company for the furnishing ofpremachined plastic faced doors, this was thereforesecondary action which was unlawful under Section8(b)(4)(i) and (ii)(B).`We so find.'THE REMEDYHaving found that Respondent has engaged inunfairlaborpractices in violation of Section8(b)(4)(i) and (ii)(B) of the Act, we shall order it toceaseanddesisttherefromand take certainaffirmative action designed to effectuate the policiesof the Act.`SeeLocal 636,UnitedAssociationof Journeymen and Apprentices ofthePlumbingandPipefittingIndustry(MechanicalContractorsAssociationof Detroit.Inc )177NLRBNo 14. andPipe Fitters LocalNo 120, UnitedAssociationof Journeymen and Apprentices of thePlumbing and PipeFittingIndustryof theUnited States and Canada,AFL-CIO (Mechanical ContractorsAssociationof Cleveland).168 NLRBNo. 138ContrarytotheTrialExaminer,inAmericanBoilerManufacturers Association,167NLRBNo 79, theBoard indicated nopropensity to abandon the right of control doctrine.'In view of our findings above, we find it unnecessary to decide whethera mere demand that a contracting company bargain with a union forpremium pay to perform work on prefabricated products, such as thepremachined doors in the instant case, would in and of itself be violative ofSec 8(b)(4)(i)(u)(B)CONCLUSIONS OF LAW1.J.L. Simmons Company,Inc. is anemployerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. J. L. Simmons Company, Inc. and Decatur andMacon County Hospital are persons within themeaning of Section 8(b)(4)(ii) of the Act.3.LocalNo.742,UnitedBrotherhoodofCarpenters and Joiners of America is a labororganization within the meaning of Section 2(5) ofthe Act.4.By threatening J. L. Simmons Company, Inc.that Respondent's members employed by SimmonsCompany would not hang certain premachinedplastic faced doors and by engaging in refusals tohang those doors, with an object of forcingSimmons Company to cease doing business withDecatur andMacon County Hospital and withAndersonWood Products Company, Respondentviolated Section 8(b)(4)(i) and (ii)(B) of the Act.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the Respondent, LocalNo. 742, United Brotherhood of Carpenters andJoinersofAmerica. its officers,agents.andrepresentatives, shall:1.Cease and desist from:(a)Threatening. coercing, or restraining J. L.Simmons Company. Inc. with an object of forcingor requiring Simmons Company to cease doingbusiness with Decatur and Macon County Hospital,Anderson Wood Products Company, or any otherperson with respect to premachined doors.(b)Engaging in a refusal in the course ofemployment to handle premachined plastic faceddoors or to perform services for J. L. SimmonsCompany, Inc. with an object of forcing orrequiringSimmonsCompany to cease doingbusiness with Decatur and Macon County Hospital,Anderson Wood Products Company, or any otherperson with respect to premachined doors.2Take the following affirmative action which wefind will effectuate the policies of the Act:(a)Post in Respondent's business offices andmeeting halls copies of the attached notice marked"Appendix."'Copies of said notice, on formsprovided by the Regional Director for Subregion 38,after being duly signed by an official representativeofRespondent, shall be posted by Respondentimmediately upon receipt thereof, and be maintained'in the event that this Order is enforcedby a decreeof a United StatesCourt ofAppeals, there shall be substituted for the words"a Decision andOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order " LOCAL742, CARPENTERSby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenoticestomembersarecustomarilyposted.Reasonable steps shall he taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for Subregion38, signed copies of the aforementioned notice forposting by J. L. Simmons Company, Inc., if it iswilling, in places where notices to employees arecustomarily posted. Copies of said notice, on formsprovidedby the Regional Director, after beingsigned by Respondents representative as indicated,shall be returned forthwith to the Regional Directorfor disposition by him.(c)Notify the Regional Director for Subregion38. in writing, within 10 days from the date of thisOrder,what steps have been taken to complyherewith.APPENDIXNOTICE TO ALLMEMBERS OFLocAi No 742, UNITEDBROTHERHOODOFCARPENTERS AND JOINERS 01 AMERICA.AND TO ALL EMPLOYEES oiF J. L. SIMMONS COMPANY, INC.Pursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify you that.WE WILL NOT threaten J L Simmons Company, Inc.that our members will refuse to handle premachinedplasticfaceddoorswithan object of forcing orrequiring Simmons Company to cease doing businesswithDecatur and Macon County Hospital, AndersonWood Products Company, or any other person, withrespect to premachincd doorsWE WILT NOT engage in a refusal in the course ofemployment tc handle for J. L. Simmons Company,Inc. premachmed plastic laced doors with an object offorcing or requiring Simmons Company to cease doingbusinesswithDecatur and Macon County Hospital,AndersonWood Products Company or any otherperson with respect to preinachined doors.WE Now notify our members employed by J. LSimmons Company, Inc. that we have no objection totheir hanging premachined plastic faced doors at theDecatur and Macon County Hospital addition nowunder construction.LOCAL No. 742,UNITLDBROTHERHOOD OFCARPED rERSAND JOINERSOF AMFRICA(Labor Organization)DatedBy(Representative)(Title)This notice -must remain posted for 60 consecutive daysfrom the date of posting and must not be altered. defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Subregional Office. 4th Floor,Citizens Building. 225 Main Street, Peoria, Illinois 61602,Telephone 309-673-9282.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE353THOMAS S. WILSON, Trial Examiner: Upon a chargeduly filed on December 15, 1967, by J. L. SimmonsCompany, Inc., herein called the Charging Party orSimmons, the General Counsel of the National LaborRelations Board, hereinafter called the General Counsel'and the Board respectively, by the Regional Director forRegion 38 (Peoria,Illinois),issued itscomplaint dated.January31,1968,againstLocalNo. 742, UnitedBrotherhood of Carpenters and Joiners of America, JohnForeman, Business Agent and Harold Stolley, Steward,hereinafter referred to as the Respondents, Local 742, orindividually. The complaint alleged that Respondents hadengaged in and were engaginginunfairlabor practicesaffectingcommerce within the meaning of Section8(b)(4)(i) and (ii)(B) and Section 2(6) and (7) of the LaborManagement Relations Act of 1947, as amended.hereincalled the Act. Copies of the charge, the complaint, andnoticeof hearing thereonwereduly served upon theRespondents and the Charging PartyRespondents duly filed an answer admitting certainallegations of the complaint but denying the commissionof any unfair labor practicesPursuant to notice it hearing was held at Peoria,Illinois, on April 16 and 17, 1968, before me. All partiesappeared at the hearing, were represented by counsel, andafforded full opportunity to be heard, to produce,examine, and cross-examine witnesses, and to introduceevidencematerialand pertinent to the issues. Oralargument at the close of the hearing was waived Briefswere received on June 3. 1968, from the Respondents,Charging Party. and General Counsel.Upon the entire record in the case and from myobservation of the witnesses, I make the followingFINDINGSOFF FACTI.BUSINESS 01 THE CHARGING PARTYJ.L. Simmons Company. Inc.. is, and has been at alltimes material herein, a Delaware corporation with officeand place of business located at Decatur. Illinois. It isengaged in the construction businessBy the terms of an agreemententeredinto on July 8,1966,with the Board of Trustees, Decatur and MaconCounty Hospital Association (Hospital), Decatur,Illinois,the Charging Party is the general contractor for a projectknown as Additions and Alterations to Decatur andMacon County Hospital, Decatur, Illinois, which is theonly project involved herein.The complaint alleged. the answer admitted, and I find.that J L. Simmons Company, inc., is, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the ActIT.THE RESPONDFNISLocal No. 742, UnitedBrotherhoodof Carpenters andJoiners of Americaisa labor organization admitting tomembership employees of the Charging Party. John'this term specifically includes the attorneys appearing for the GeneralCounsel at the hearing 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDForeman is its business agent and Harold Stolley is theUnion's steward on the Hospital project.111.THE ALLEGED UNFkIR LABOR PRACTICESA. The FactsSometime in the year 1965 the Board of Trustees,DecaturandMacon County Hospital Association,Decatur,Illinois,decided to enlarge its existing hospitalfacilitiesinDecatur. It had Dane D. Morgan andAssociates,Architects,Burlington,Iowa, prepare plansand specifications for these additions and alterations tothe existing hospital.Due to certain problems of financing this project thearchitectsdrew these plans and specifications with anumber of alternate options upon which the contractorsbid.' In other words the hospital intended to opt thecheapest "alternate" in order to keep the total price of theproject down until its financing arrangements could beexpanded to cover the more expensive alternates.Section 35 of these plans and specifications, which isthe root of the trouble here, became known as AlternateNo. 16. AlternateNo. 16 gave the Hospital the option ofselecting either "plastic faced" doorsorwood doors.Section 35 of the specifications read as follows.PLASTIC FACED and WOOD DOORS1.SCOPE.a.Unless otherwise scheduled, all doors shall beSolidWood Core Doors with Laminated Plastic Finishas herein specified and shall be identified herein asPlastic Faced Doors.b See Method of Bidding. Alternates shall be takento furnish,install,and finish SolidWood Core DoorswithFlushWood Veneer Facings, job finished, asherein specified in lieu of Plastic Faced Doors. Flushwood veneered doors are identified herein asWoodDoors.eEach door to he factory fit and beveled to netopening sizes and shall be factory machined to satisfythe entire hardware schedule, except for surface appliedhardware which does not require shop preparation. Nocutting,routing,trimming,ormortisingshallbepermitted after doors leave factory and doors requiringmodifications shall be returned to the factory. Ingeneral, locksets to be mortise type. hinges to be butttype, and closers to be overhead type surface applied.Most doors to have metal edge strips which shall bemortised flush with face of door Kick plates, pushplates, and bumper plates to he surface applied A copyof an approved finish hardware schedule plus templatesof hardware items will be provided by the finishhardware supplier.d.Contractorshallverifythename of themanufacturer of plastic faced and/or wood doors priorto negotiating a contract with this sub-contractor andshallprovide detailed shop drawings showing doors,sizes,mortising,and details of glazed opening forreview and approval.2.DOORS'As RobertG Neal, voce president and manager of the Decatur BuildingDivision of J L Simmons Company, Inc, put it, "1 remember,atthetime,Ihad the impression,well, here is a man that's in budget trouble,he's looking for money,but he's got high-priced ideas."a.Alldoors to be staved lumber core doorsconformingtoallrequirementsofCommercialStandards CS-171 as amended except doors with fiveinch stiles or rails which shall be stile and rail lumbercore doors conforming to all requirements of FederalSpecification LLL-D-581, Type 1, Style 11.b.Each door to be guaranteed for the life of thebuilding.Guarantee shall conform to the Standard OneYearDoor Guarantee of the National WoodworkManufacturers Association except that the life of theguarantee shall be extended as above stated. Repair andreplacement including rehanging and refinishing shall beperformed at no cost to the Owner.3.PLASTIC FACED DOORSa.Both faces and both long edges of each door shallbe covered with an approved 1/16 inch high pressureplastic laminate to meet the N E.M.A. requirementsand top and bottom edges shall be sealed with alaminated sheet plastic to minimize moisture contentchangeshColors and patterns of laminated plastic to' be asselected by Architect.4.WOOD DOORSa.Face veneers and solid stock edge bands of doorslocated in rooms where walnut panelling is scheduledshall be premium grade plain sliced black walnut. Faceveneers and solid stock edge bands of all other wooddoors shall be premium grade plain sliced red oak.b.All exposed surfaces shall be smoothly sanded andcovered.Wood doors to be job finished.5.HANDLING and PROTECTIONa.Doors shall be packaged, handled, and stored in acarefulmanner.They shall be protected from moistureand high humidity and shall at no time be exposed toinclement weatherb.Each door to be numbered to correspond to itsassigned opening. No job cutting, trimming, or patchingwill be permitted.c.Afterdoors are hung, they shall be finishedwithout delay and shall be protected from damage.Doors shall not be wedged open. Upon completion ofproject, any door with surface defects, split faces oredges, or noticeable scratches shall he rejected andreplaced at no change in contract cost.On June 2, 1966, the bids on this project were openedand the Charging Party, Simmons, proved to he the lowbidder.On July 8, 1966, the Hospitalsigneda contract withSimmons whereby Simmons agreed to purchase thematerialsandbuildtheadditionsandalterationsaccording to specifications for a sum of 52,961, 100.As of the date of the execution of this agreement theHospital had opted under Alternate.No.l6the installation ofthe wood doors which, according to the Simmons' bid,constituted a $12.000 saving over the use of the plasticdoors.However,AndersonWood Products Co.. thesupplier of the doors in either case, had agreed to supplySimmons with the specified plastic doors for only $10,000more than the wood doors even though this Anderson hidfurther specified that "Wood doors under Alts. 16, 17 and18 are not prefinished and worked for hardware."There is little question but that the Hospital at all timesintended, as soon as the financing could be arranged, tohave the plastic doors installed rather than the wood doorsbecause of their supposed cheaper maintenance. However,'Anderson read the spec.if-ications,quotedsupra,as requiring only blankwood doors which were not prefabricated or premachined at its factory LOCAL 742, CARPENTERSat the time of the execution of the contract, the Hospitalhad chosen the wood doors, thereby, according to theSimmons' bid, saving $12,000.On August 9 and 15, 1966, Simmons held two prejobconferenceswith the business representatives of thevarious construction unions which would be involved inthe projectAt the second meeting Simmons presentedJohn Foreman, president of the local Building TradesCouncil and also business representative of CarpenterLocal 742, a copy of the inch and one-half thick plans andspecifications of the project for the use of theseunions.Otherwise the record shows that there was no talk aboutthese plans and specifications for the reasons that thesemeetings apparently were really only "get acquainted"meetings and, besides. Gordon L. Dyslin, Simmons' jobsuperintendent on the Hospital project, had just beenemployed by Simmons on August 8, and admittedly hadnot read the plans and specifications himself.However, on August 15, 1966, Change Order No. 2,which increased the price of construction to $3,543,250,was accepted by both Simmons and the Hospital Amongthe other changes made by this Change Order No. 2 wasone involving Alternate 16 whereby the Hospital orderedthe prefabricated, factory machined, liletime guaranteed,'plastic covered doors in lieu of the previously orderedwood doors No copy of this Change Order No. 2 nor anyindication thereof was ever given to the Union.As of the time of this project, Simmons had no directcontractual relationship with Local 742 of the Carpenters'unionbut did have at all times material here a contractwith the international United Brotherhood of Carpentersand Joiners of America by which Simmons recognised thejurisdictionalclaimsof the United Brotherhood andagreed to observe the working conditions and wagesestablished in the local community. The local agreementapplicable here was between the Decatur Contractors'Association, Inc., and Local No. 742 and contained thefollowing two clauses.Any Employer who sublets any of his work must subletsuchwork in accordance with the current proceduralrules of the Nat'l. Joint Board in effect at the time adisputemay occur. Any Employer who sublets any ofhisworkmust sublet such work subject to theprovisionsconcerningwages,hoursandworkingconditions as hereinafter set forth in this contractAndersonWood Products Company, the suppliers ofthedoors involved herein, on the other hand had acontract covering its employees with the Carpenters' LocalinLouisville and its doors.. whether plastic covered orwood, carried the Carpenters'union label.With one exception labor relations on the projectappear to have gone well. However, in September 1967,Carpenter Steward Harold Stolley and the other six orseven carpenters then employed on the job refused certainwork because of a jurisdictional dispute with the resultthat Simmons discharged three of the carpenters including'Anderson's "lifetime guarantee" read as followsDoorsmade by Anderson Wood Products Company, arecladwithFormica laminated plastic, andmade of the finest materials andworkmanshipThey s.re free from defects that render themunserviceableor unfit for the use forwhich theywereintended If properly stored,handled, installed and maintained,these doors are guaranteed againstdefects in materials and workmanshipfor the life of the installationAwarp or twist of not to exceed 1/4 inch, determinedby procedure NoCS 171-58 of the U S Dept. of Commerce, shall not beconsidered adefectAny door foundnot to meet this guarantee will be repaired orreplacedwithout charge(including reasonablelaborcost)by themanufacturer355the stewardRespondent Union filed charges of unfairlaborpracticesagainstSimmons because of thesedischarges.With Attorney Gchhard representing SimmonsandMamet representing Local 742, this unfair laborpractice case was settled by an agreement reinstatingStolley and the other two carpenters previously dischargedand providing for their "continued employment."By the end of October, following the reinstatement ofthecarpentersinaccordancewiththesettlementagreement.Respondents had reduced the number ofcarpenters employed at the Hospital project to two-StewardStolleyandOestrich.The other carpenterspreviouslyemployed had been transferred to otherSimmons' projectsAbout mid-November 1967, and several weeks beforetheywereneeded,approximately 80 of the plasticpremachincd doors were delivered at the Hospital project.Although the project required only about 650 such doors,itwas thought as of November that some 800 doors wouldbe requiredWith one exception, the 1963 Mid-AmericaBuildingproject in Decatur, the doors involved here were the firstplastic covered, prcmachined doors on any project in thejurisdiction of Local 742. On the Mid-AmericaBuilding12-20such formica covered. preinachined doors had beenhung by Local 742 without objectionSteward Stolley, having noted that these formica claddoors were factory preniachined, called this matter to theattentionof John Foreman, business representative ofLocal 742, who in turn requested the advice of AttorneyMamet.Mamet advised Foreman that "there was aSupreme Court Decisions upholding the position thatyou've got the right to refuse to install these doors andthat they are bargaining unit work, and you can protectthe dimunition of the bargainingunit"Mamet furtheradvised, "Why don't you [Foreman] go in there and see ifyou can talk to them [Vice President Neal of Simmons],and, particularly, since you only have 80 doors .. whydon't you tell them you'll install these 80 doors and givethem an opportunity well in advance to cancel theadditional 800, the balance of the 800''"Even earlier, on November 18, Vice President Neal,suspecting that these prefabricated doors were going tobecome a problem, had written Simmons' attorney foradvice on the matter.'Acting upon Mamet's advice, on December 1, Foremantelephoned Neal requesting a meeting about 10:30 a.m.Foreman appeared at this conference accompanied byStolleyNeal called Algie Brannon, a Simmons' jobsuperintendenton another project, to sit in on theconference. Foreman opened the conversation by statingthat he thought there was a "problem" involving thesedoors because the mill had done work that had been doneinthe past exclusively by the carpenters on the jobsite.Foreman maintained that this was a violation of the localagreement. Neal got out a copy of the local agreementand asked to be shown where the violation was. Foremanstated, "It's in there, it's in there" but failed to point toany particular provision of the agreement.' Neal thenexplained that Simmons was bound by the specificationsof the project and pointed to specification 35 requiring the'NationalWoodwork Manufacturers AssociationvN L R B.386 U S612'This letter is not in evidence because a claim of attorney-client privilegewas raised and sustainedat the hearing'At the hearingForeman testified that he was referring to the clauses ofthe local agreement quoted,supra 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchase and installation of premachtned formica facedand edged doors Neal reiterated that his company hadno control"over the doors Stolley maintained that"Doors are doors" and asked why the plastic doorsinstalledat the Adolph Meyer Zone Center had beenprepared on the site Neal explained that in the Meyerproject there were no specifications requiring premachineddoorsTherewas some discussion of the formica taceddoors used in the Commons Building at Carbondale,Illinois.which had also been fabricated on the jobsite.Neal explained that the doors at Carbondale wereguaranteed only for 1 year contrary to the specificationsinthe.Hospitalprojectso that the Company hadpurchased the Carbondale doors as "blank doors" andprepared them in the field Foreman stated that it was theUnion's position that the carpenters had been deprived ofthe work of fitting and machining the doors on the jobsiteand that, on the advice of counsel,he was informing Nealthat the Union "would not hang" the formica doors forthe Company or permit any other subcontractor to do so.Foreman pointed out that the doors had been prepared bymillemployeeswho received lower wages than thecarpenters on the jobsite.Prior to the conclusion of themeeting, Foreman advised Neal that. on advice of counsel,he would hang the 80 formica doors that had arrived butitwas his(Neal's)responsibility to tell the mill that wasmanufacturing the doors to stop doing our[Local 742]work." The meeting ended with both Neal and Foremandeciding to leave the settlement of the matter up to theirrespectlvP attorneysThe next overt move in this dispute occurred onDecember 11 when. on orders of Robert Neal, JobSuperintendent Gordon Dyslin, accompanied by Simmons'Estimator Robert Briscoe and Carpenter Foreman Catlin,met by previous appointment with Steward Stolley andcarpenter Oestrich at 12.30 p.m. in the intensive care unitwhere Dyslin requested Stolley and Oestrich to hang threeformica clad doors on the ground that the Hospital waspressing for the completion of this unit Stolley asked,"Didn't Mr. Neal tell you not to hang these doors" andremindedDyslinthattherewas still "a problem"regarding these doors. Dyslin denied that Neal had toldhim anything about the doors and again requested thecarpenters to hang the doors Stolley refused to do sountilthematter had been finally settledDyslin thenordered the carpenters back to the work they had beendoing prior to the meeting in the intensive care unit.Just before 5 p.m that same day, after a long telephonecall from Neal regarding the "refusal" of the carpentersto hang the prefabricated doors. Simmons' attorney, PaulGebhard, telephoned Mamct and advised Mamet that "hisboy Foreman" was refusing to hang the prefabricatedAnderson doors. Mamet, acknowledging that he was theLocal's attorney and had been previously advised of theproblem by Foreman, asked Gebhard if he had read theNationalWoodworkcase.Gebhard answered that he hadbut that the case was not controlling because, in theinstant matter, the architectural specifications required theprefabricated plastic doors and thus deprived Simmons of.'control."Mamet voiced surprise that the specificationscalled for preinachined plastic doors saying that this wasthe first he knew of this but assured Gcbhard that Local742 intended no product boycott. Mamet stated that itwas the policy of the Local and the International not toinstall precut doors so that it would do Gebhard no goodto check with the International about that. Gebhard stated'that he thought the Respondents' position was a clearviolation of law and Simmons would have to tile a charge.Mamet suggested that "a possible solution could beworked out where you could go ahead and hang yourdoors, and yet the bargaining unit would be protected" bynegotiating a rate of pay additional for each of thepremachtned doorshung.Gebhard answered that this"sounds to me like a payment for work not performed"because there would be no work done by any one on the.lobsiteMamet further suggested that any such suggestionof premium pay should be made by Gebhard to Simmonsas Gebhard's own idea because of several cases Mamethad had against Simmons in the recent past. Gebhardanswered that, while this didn't change his thinking, hewould do some further checking on it and would "getback to Mamet" if the Company changed its position or ifhe heard anything different.'At -5 p.m. on December 13, 1967, Simmons telephonedthe following telegram addressed to John Foreman toWestern UnionASWE \I7yISED WHEN \OL CAME TO OLR OFFICE ONDrCEMJILR 1ST, PL RCHASE AND INSTALLATION 01 1ORMiCADOORS ON DEC\TLR AND MACON ('OL-NT\ HOSPITALPROJECT WAS REQLIRED By ARCHITECTS SPEC11ICAliONS.V. F FI \L) NO CONTROL O\ LR SPECIFIC\liONS RLQLIRiN(,PL R('H ASE OF 1111 SE DOORS. ON DECEMBER H. 1967 vv ERIQL LSTFD C \RPE\TFRS fO 1NS I At i. T1IESr DOORS AND TODATL THEY HA\'L RFFLSLD. 1HLREEORF wL ARE EHINGUNI AiR f ABOR PRACTICE CiIARC,ES wiTIi NATIONAL LABORRELATIONS BOARDNo doubt this telegram was delivered by the followingdayOn December 1-5, 1967, without having "gotten back"toMamet, Gebhard, on behalf of Simmons, filed thecharge against Local 742 in the instant matterMametwas so notified by a telephone call from the SubregionalOffice in Peoria.On December 19, 1967, Local 742. by AttorneyMamet. filed an unfair labor practice charge againstSimmons claiming that Simmons had violated thesettlement agreement in Case 38-CA-378 by laying offemployees;bysubcontractingbargainingunitworkwithout negotiating with Union, and refusing to negotiatea rate for the installation of the prefabricated doors. TheRegional Office's refusal to issue a complaint upon thischarge was affirmed on appeal to the General Counselwithythe comment that Respondent could urge its chargeof a refusal to bargain by Simmons as a defense to thecomplaint already issued on the Simmons' charge againstLocal 742.Also on December 19, Neal received a telephone callfromDuff Corbin. International representative of theCarpenters, who told Neal that he, Corbin, was aware ofthe urgent need to complete the intensive care unit and sohe had made arrangements to have the three formicadoors hung in thatunit.Neal expressed his appreciationand added that Simmons, "of course, looks forward tohaving this complete situation resolved, so we can proceedwith the hanging of all the doors." To this Corbinanswered that he "felt the situation would be resolved thefirst of the week, which would allow us to proceed withthe hanging of the doors, the balance of the doors "Steward Stolley and Oestrich promptly thereafter hungthe three prefabricated Anderson doors in the intensivecare unit as had been thus agreed. None of the other'The above findings constitute a consensus of the testimony of AttorneysGebhard and Mamet as to their conversation There were several conflictsbetween the two, but, fortunately, none vital enough to a decision of thismatter to require a credibility determination b) this Trial Examiner LOCAL 742. CARPENTERSprefabricated doors were hung at this time - nor was thereany further request that they be hung at this time.On January 10, 1968. International RepresentativeCorbin, being a the Simmons' office on other business,got in touch with Robert Neal and presented him withtwo agreements prepared by Attorney Mamet whichprovided that the doors in question would be hung butthat, in the event that the Union won the case before theBoard, the Carpenter employees would either be paid anadditional hourly premium of a stated rate for hanging thepremachineddoorsor the parties would thereafternegotiate the premium to be paid the employees. Nealaccepted the proposed agreements and told Corbin that hewould review them and pass them on to his attorneysThis was the last heard of these proposed agreements untilthey were introduced into evidence at the hearing.On January 30, Gordon Dyslin, job superintendent, metHarry Stolley, carpenter steward at the project, on thesouth side of Hayes Street, and, in the presence ofSimmons' Bob Briscoe, asked Stolley if the carpenterswere ready to hang the formica doors. Stolley answered inthe negative, stating that the situation had not yet beenanuary 31. atstraightenedout.On the next day. January'approximately the same time and location the previousscene was again repeated with Stolley again stating thatthe carpenters were not yet ready to hang the formicadoors as the situation had not been straightened out yet.However at this time Dyslin gave Stolley a copy of theletterrequesting the carpenters to proceed with thehanging of the doors, the original of which had been sentto Local 742.This letter, dated January 31, 1968. read as followsThis letter constitutes a formal request by the J. L.Simmons Company, Inc to the carpenters - -Employeesof the Simmons Company who are members of LocalNo. 742 of the United Brotherhood of Carpenters andJoiners of Airerica. to proceed immediately with thework of instaJing on the above project the pre-cutformica clad, laced and edged doors manufactured byAndersonWoodProductsCompany,Louisville.Kentucky. Thtse are the same doors that we havepreviously requested you to install on this project. Asyou know, installation of these doors is required by thearchitects' specifications.The doors have been on thejob site and available for installation since November,1967.By letter dated February 1, 1968, Local No. 742, overthe signature of John Foreman, answered as follows:After receiving your registered letter of January 31,1968,regardingtheinstallationofPreCutFormica-Clad Doors at the Decatur and Macon CountyHospital project.To proceed immediately with theworkofinstallingsame,IwillasBusinessRepresentativeoftheUnitedBrotherhoodofCarpenters and Joiners Local 742 do here by grant theright of my members to install the above-mentionedproduct.Idid try to reach you by phone and found you wereout of town, so please consider this letter as formalnotification.Admittedly this was the first occasion that Foremanhad instructed his members that they were free to installthe premachined plastic doors.Thereafter Stolley and Oestrich with other carpenterssubsequently hired by Simmons proceeded to hang thedoors in controversy. This procedure was continuing at thetime of the hearing. There was no proof, however, that thedelay in the hanging of the doors had delayed the357completion of the project. There hadbeen no strike orpicketingover this matter.B ConclusionsIt is axiomatic that, in order to prove a violation ofSection 8(b)(4)(i) and (ii)(B) of the Act, it is incumbentupon General Counsel to prove that a union or its agents.(1) Employed prohibited "means". i e.,(i)"Induced or encouraged" employees to strike or torefuse "to handle" any goods, or (ii) "To threaten.coerce, or restrain" an employer,(2) for a prohibited "object", i.e.,(B) To force that secondary employer to cease doingbusiness with another employer, and(3) that said union action was not legitimate primaryaction.The facts here show that both the Employer Simmonsand Respondents recognized the existence of a problembetween themselves over the premachined Anderson doors.Whilediscussingthisproblemand,indeed,whilesuggesting remedies therefor to Vice President Neal andAttorneyGebhard respectively,Respondents'BusinessAgent Foreman and its Attorney Mamet both stated orclearly indicated that Local 742 would not hang thesepremachined doors because of their adverse affect on theunit work of the jobsite carpenters. Under decided Boardcases these statements, although here perhaps consideredconsiderably out of context, are technically sufficient toconstitute prohibited "means" within Section 8(b)(4) ofthe Act. I hereby so find.Although I make this finding here, I fear that this rulemay well inhibit parties confronted with a problem of thissort from freely, openly, and frankly discussing it inordinary day-to-day language one with the other in a bonafide effort to solve the problem. Such a rule tends to turnany earnest effort to find a peaceful solution to a probleminto a game to see which one can entrap the other into anunguarded statement whichmight technically violateSection 8(b)(4), or some other section of the Act, so as tobe able to run Co the Board and file a charge rather thanto locate a peaceful solution to the problem. It seems tothisTrialExaminer that many labor lawyers tend toprefer to try lawsuits than to find peaceful solutions.'There is not much difference between premachined andblank doors but that difference has resulted in a great dealof trouble and much litigation. The difference referred to,of course, is the fact that the work of preparing blankdoors for hanging and hardware is performed by thecarpenters on the jobsite whereas, as the name implies,prefabricatedorpremachmed doors come from thefactory completely prepared for hanging and hardwarethus eliminatingmuch unit work and thereby takingmoney right out of the pockets of jobsite carpenters.Regardless of the financial effect upon the jobsitecarpenters,thechange from blank wood doors topremachined formica doors at the Hospital project byChange Order No. 2 amounted to a financial bonanza toSimmons. In the first place the records show thatSimmons chargedHospital$12,000more for thepremachined doors than for the wood doors although thepremachined doors cost Simmons only $10,000 more, a'Apparently this tendency leads to the good life for those specializing tolabor relations, for Bar Associationstatistics indicatethat labor lawyerseat "higher on the hog" thanmost of their brothers specializing in otherfields. In my opinion this tendency does not otherwise lead to good laborrelations 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDclear $2,000 profit by reason of a paper change only. Inthe second place the fact that the formica doors werepremachined whereas the wood doors were not amountedto a saving of approximately $12,000 for Simmons byreasonof not having to pay the jobsite carpenters toprepare those doors for hanging and hardware.10 ThereforeChange Order No. 2 to the plans and specifications forthis project alone made Simmons a clear profit of $14,000consisting of the $2,000 from the Hospital and the $12,000savings onpay to the jobsite carpenters.In its brief Simmons presents the following argument:3.The Union Has Not Traditionally Performed theWork Sought.The union seeks to defend itsillegalboycott by claiming that the disputed work was work ithad traditionally performed.As stated above, evengiven a valid work preservation clause covering workthat has been continuously and customarily performedby a union, attempts to enforce such a clause by meansof a product boycott, where the employer does notcontrol the disputed work, is proscribed secondaryactivity.Accordingly, the "traditionally performed"defense,which is essentially an 8(e) defense, hasabsolutelynorelevancehere.Nevertheless,thecontention of the union herein as stated by its counsel[footnote omitted] is that the Board's "right to controldoctrine" is erroneous, and further, that theunion'sactivity here is protected because it was an attempt topreservework which it had traditionally performed.Setting aside for the moment the clearly establishedprecedents on the "right to control," it is obvious fromthe record in this case that theunionhas not in facttraditionally performed the work which it now seeks.There is no dispute over the fact that carpenters ofLocal 742 have traditionally performed the work ofpreparingwood doors of the type involved in theNational Woodworkcase.Nor is there any dispute overthe fact that they havenottraditionally done this workon metal doors [citation omitted]. As to formica doorsinvolved in this case, the record is completely devoid ofanyevidencewhatsoeverthatmembers of theRespondentunionhave ever prepared them to receivehardware either on or off the jobsite. In fact, the onlyevidence in the record on this point is to the contrary,and shows that the union has installed doors identicalwith those in dispute in the Mid-America Building (theoldLaborTemple) in Decatur,Illinois[citationomitted]. Limited to the facts, the union cannot meetthe requirements of the carefully articulated definitionof traditional performance formulated by the Board andadopted by the Supreme Court inNationalWoodwork,supra.InNationalWoodwork,the Board in adopting theTrial Examiner stated-The tasks of "cutting out and fitting" the materiallistedinthesecond sentence of rule 17 areobviously tasks which are normally performed bycarpenters. The record shows that there have beenoccasions when millwork, including doors, came toa jobsite without having been previously cut outand fitted, that the tasks of cutting out and fittingsuch millwork, including doors, were considered bythe contracting parties to be unit work to beperformed by the jobsite carpenters, and that thecarpenters on the jobsite did in fact perform thosetasks on those occasions. The "will not handle""This $12,000 comes from not having to pay jobsite carpenters for 3 to4 hours work per door on each of 650 doors at $5 05 per hour.sentence was the language used in an attempt toprotect and preserve this type of work for thejobsite carpenters. [149 NLRB at 656-57.]Stewart Stolley's answer to this claim of Simmons wasclassic, "Doors are doors," and was also corroborated bythe testimony of the most honest witness to appear at thehearing,Anderson's SalesManager B. F. Potts, whotestified that formica doors could be and were beingprepared for hanging just as efficiently and well at thejobsite as at the Anderson factory. It is true that the useof formica doors at the Hospital project was in fact one ofthe very first occasions on which formica doors had beeninstalledwithin the jurisdiction of Local 742. Someformica doors had been prepared for hanging by jobsitecarpenters just outside the geographical jurisdiction ofLocal 742. It is also true that some few of the Andersondoors at the Hospital project required further preparationby the jobsite carpenters in order for them to be properlyhung. In the light of the testimony that jobsite carpenterswere competent to prepare formica doors, even as theywere capable of preparing wood doors, nullifies theSimmons' argument that it was not traditional workbecause of the formica composition of the doors inquestion " In this case "Doors are doors," whether woodor formica. Accordingly I must, and hereby do, find thatthework of preparing doors, wood or formica, forhanging and hardware, i.e., bevelling, routing, mortising,and cutting for length, is the historical and traditional unitwork of carpenters at the jobsite.The facts also prove that in their protests against andrefusal to handle the premachined doors on the Hospitalproject, Foreman, Mamet, and Stolley all pointed out oneach such occasion that the use of premachined doorseliminated or reduced the historical and customary unitwork performed by the jobsite carpenters as well as takingmoney out of the carpenters' pockets. In additionForeman and Mamet both offered to hang the 80Anderson premachined doors already delivered at thejobsite if Simmons would tell Anderson to "quit doing our[unit]work."Mamet and "Duff" Corbin, Internationalcarpenter representative, offered to hang the Andersondoors if Simmons would negotiate a rate for the hangingof such premachined doors and thus take care of the lossof that unit work. The whole protest by Respondents herewas against thepremachiningof the doors with itsresultant loss of traditional unit work for the jobsitecarpenters.Respondents throughout sought recovery ofthework lost either in fact and/or through additionalcompensation. The Trial Examiner is fully convinced andconsequentlymust find that the object of Respondents'protest over the use of these premachined doors was to"it is interestingtonote thatinAmerican BoilerManufacturersAssociation,154NLRB 285 and 154 NLRB 314, the same firm ofattorneyswhich represents Simmons hererepresented the Association thereand made the exact opposite contention, to wit, thatthe unionthere had"waived" its claim to unitwork of pipingboilers atthe jobsite by havinginstalledprepiped boilers without objectionon several occasions in thepast In its brief on review after remandof the abovecases, the Board hadthis to sayregarding this contentionTo distinguish this casefromWoodwork,therefore,petitioner's realargument necessarilymust be thatawork preservation objectautomaticallyloses its primary status, and becomes animproper basisfor union action, once any substantialamount of unit work is allowed tobe performedelsewhere Presumably, petitionerwould requirethe unionnot only todemand a contractualprotection when the first packagedboilers appear but, in addition, to strikefor such a clause at that pointor else lose its rightsforever.Apart from the fact that such a rule wouldhardly be conducive to labor peaceand intelligentcollectivebargaining,petitioner's argument is based upona faulty view ofWoodwork LOCAL742, CARPENTERSpreserve to the obsite carpenters their traditional work ofbevelling, routing.mortising, and cutting the doors tolength at the jobsite It was not a product boycott.Inaddition the facts prove beyond question thatRespondents had no other objection to the use of doorsmanufactured by Anderson provided, of course. that theywerenotpremachinedsoastoeliminatetheaforementioned traditional jobsitework.ConsequentlyRespondents had no purpose or object to cause Simmonsto cease doing business with Anderson. The only possible"cease doing business" angle the Respondents might havehad was that Anderson should cease doing "our [unit]work"which,atbest,was purely coincidental andsubsidiary to the work preservation objective found aboveThere is in this case no showing, in the words of theSupreme Court, that the Respondents' actions here "weretactically calcula.ed to satisfy union objectives elsewhere."TheUnion'sobjectivehererelatedsolelytotherelationshipofSimmons vis-a-vis its jobsite carpenteremployeesUp to this point on the question of "object" the instantcase is on all lours with the leading case on premachineddoors,NationalWoodwork Manufacturers Association v.N.L R B..386 U S. 612, 644, where the majority opinionholds:The determination whether the "will not handle"sentenceofRule 17 and its enforcement violatedSection 8(e) and Section 8(b)(4)(B) cannot be madewithoutan inquiry into whether, under all thesurrounding circumstances,', the Union's objective waspreservationofwork for Frouge's employees, orwhether the agreements and boycott were tacticallycalculated to satisfy union objectives elsewhere.Werethe latter the case. Frouge. the boycotting employer.would he a neutral bystander, and the agreement orboycott would, within the intent of Congress, becomesecondary. There need not be an actual dispute with aboycotted employer, here the door manufacturer, forthe activity to fall within this category, so long as thetactical object of the agreement and its maintenance isthat employer, or benefits to other than the boycottingemployees or other employees of a primary employerthus making the agreement or boycott secondary in itsaimThe touchstone is whether the agreement or itsmaintenance is addressed to the labor relations of thecontracting employer vis-a-vis his own employees. Thiswillnotalwaysbeasimple test to apply. But"[h]owever difficult the drawing of lines more nice thanobvious, the statute compels the task."Local 761,ElectricalWorkers v. Lahor Board,366 U.S. 667, 674.That the "will not handle" provision was not anunfair labor practice in this case is clear. The linding ofthe Trial Fxaminer, adopted by the Board, was that theobjectiveofthe sentence was preservation of worktraditionally performed by the jobsite carpenters Thisfinding is supported by substantial evidence, andtherefore the Union's making of the "will not handle"agreement was not a violation of Section 8(e).Similarly. the Union's maintenance of the provisionwas not a violation of Section 8(b)(4)(B) The Unionrefused to hang prefabricated doors whether or not theyboreaunion label, and even refused to installprefabricated doors manufactured off the lobsite bymembers of the Union This and other substantialevidence supported the lending that the conduct of the359Union on the Frouge jobsite related solely topreservation of the traditional tasks of the jobsitecarpenters. [Citations omitted.]'sAs a general proposition, such circumstances might include theremoteness of the threat of displacement by the banned product or,services, the history of labor relations between the union and theemployers who would be boycotted, and the economic personality of'the industry See Comment, 62 Mich L Rev 1176, 1185et seq(1964) 1Thus theNationalWoodworkcase stands for theproposition that Respondents' work preservation object islegaland permissible within the meaning of Section8(b)(4)However, here. unlike theNationalWoodworkcase,the plans and specifications, at least after Change OrderNo. 2 on August 15, called for the installation of lifeguaranteed, plastic, formica doors premachined at thefactoryThis gives rise to the argument that, when theplansand specifications require factory premachineddoors, the project contractor has "no control" over theassignment of the work of preparing the doors for hangingand hence becomes the "neutral" secondary employerregarding the Union's work preservation demand as theassignment of that work lies elsewhere with either theowner, his architect, or the manufacturer of the doors.Accordingly, in its brief Simmons arguesThus, it is clear under all known precedent that evenpresent a valid work preservation clause (concerningwork that the bargaining unit has traditionallyperformed) an attempt to enforce such clause by aproduct boycott where the employer cannot controlassignment of the work claimed is a violation ofSection 8(b)(4)(B) of the ActNationalWoodwork,supra.accord,United Assn Pipe Fitters Local 455(AtriericanBoilerManufacturers)(3-M incident), 154N.L R.B. 285, 290 (1965).enforced, American BoilerManufacturers Association s. N I_ R.B.,366 F.2d 815(8th Cir. 1966).'2As noted subsequently in the Simmons brief, theNationalWoodworkcase specifically did not decide this"Right to control" issue because. as shown in footnote 3of that decision. the respondent union there did not see fitto appeal any part of the lower court's decision where theplans and specifications were involved. This reluctance onthe part of the union there makes this Trial Examiner'sjob that much more difficult here.It is true that theAmerican Boilercase, cited in thebrief, did in fact specifically approve the Board's "right tocontrol" doctrine. In last that was the only part of theBoard's Order approved in that decision, the remainder ofthe case which the Board had dismissed was remanded tothe Board with the caveat.Ccrttorari has been granted inNationalWoodworkMfgrs. Assn ,supra, 384 U.S. 968, 88 Sup Ct 1863, 16L Ed. 680, and helpful guidelines from the SupremeCourt upon the troublesome issues here presented mayreasonably be anticipated.Simmons also argued in its brie) that the Board'sNationalWoodworkdecision, where the Board had foundthat the respondent union violated Section 8(b)(4)(B) ofthe Act by hanging door, for an employer (Driscoll) whopaid the union a royalty therefor as well as by refusing tohang the doors for an employer (McDonnell) who refusedto pay that royalty was authority for the proposition that"The law firm representing Simmons here also represented AmericanBoiler ManufacturersAssn in the cited rase 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDacontractorworkingwithspecificationsrequiringpremachined doors need not bargain with the union assuch actions would not be a defense to a secondaryboycott charge. On this point the Board's decisions onremand in theAmerican Boilercases are of interest.In its decisions on remand after the decision of theSupreme Courf in theNationalWoodworkcase, theBoard reaffirmed its previous dismissals and, in addition,indicated a propensity to reverse the 3-M part of thatdecision, specifically cited by Simmons, if that had beenpossible under the terms of the remand. Regarding the3-M part of the case, the Board held in pertinent part:1.The alleged violation of Section 8(e).As the Boardfound in its original decision, the members of thefabrication committee on August 27 entered into a newad hocagreement to which Local Union No. 455, theContractors Association and Hickey (by virtue of itsmembership in the Association) were parties, to theeffect that the installation of the packaged boilers inthis building was prohibited by the fabrication clause.We have found above that the fabrication clause was alawfulclausedesigned to preserve and reacquiretrim-piping work traditionally performed by employeesin the Contractors Association unit. To the extent thatthead hocagreement had the same lawful object as thefabricationclause,itwas,under the guidelinesestablishedbytheSupremeCourt,aprimarywork-preservationagreement outside the scope ofSection8(e).We note, however, that neither theContractorsAssociationnorany of its members,includingHickey, which contracted merely to installpackaged boilers ordered by 3-M, was in a position toassign the trim-piping work at this project. Even if, inthese circumstances, the Contractors Association andHickey were regarded as secondary employers, and theAugust 27ad hocagreement as a "hot goods"agreement within the scope of Section 8(e), becausethese employers had no control over the assignment ofthework, we would find, nevertheless, that as thetrim-piping work in dispute was to be performed at thesiteof the construction, the August 27 agreement wasprotectedby the construction industry proviso toSection 8(e), and was therefore lawful.The Board then found Local 455 did not violate Section8(b)(4)(A).In the companionAmerican Boilercase the Board'sbrief on review referring to the Tonka Toys incident says.As set forth in the counterstatement (pp.6-7, supra),Lamb had ordered the packaged boiler for the TonkaToys project and it was his employees who werescheduled to install the boiler." After the boiler hadbeendelivered,theUnion approached Lamb andattemptedtohave the trim-piping removed andreattached prior to installation. There is nothing in therecord which demonstrates that Lamb could not havegranted this demand. Installation of the packaged boileras delivered was, in effect, an assignment to the boilermanufacturer of work the Union claimed for Lamb'sunit employees. CompareFibreboard Paper ProductsCorp. v. N.L.R.B.,379U.S. 203. Inasmuch as theUnion was attempting "to prevent the assignment ofsuch work to employees outside the unit" [R.34], bydemands upon the unit employer, the "dispute wasprimary" as the Board concluded. Thus Lamb was theproper target of union pressure. [Citations omitted.] Itiswell settled moreover that any incidental effect thisprimary activitymight have had on any suppliers ofLamb does not render unlawful the Union's otherwiselawful conduct. [Citations omitted.]Petitioner disputes the propriety of theBoard'scharacterization of Lamb as the primary employer [Br.27-28].According to Petitioner the evidence shows thatalthough it was Lamb whoorderedthe packaged boiler,itwas some unidentified architect whospecifiedthat apackaged boiler should be used. Consequently theargument concludes, Lamb lacked control over thedisputed work and would have been deemed a neutralemployer. But this argument fades before the record.The fact is that such an architect's specifications areusuallyaccompaniedbylanguageallowingan"equivalentorapproved equal" alternative to thepackaged boiler [R. 270], and that a field assembledboiler would have been a fair equivalent....In these circumstances, the Union, can hardly be said tohave pressured the wrong employer when it approachedLamb. It was Lamb who had ordered the packagedboiler, Lamb who employed the Jobsite employees whowould suffer from the loss of work, and Lamb whocould remedy the Union's complaint by purchasing aconventional boiler instead."Contrast Lamb's position with that of 3-M,in the St.Paul case, whohad ordered the packaged boiler, but was not the employer of the unitemployees seeking the trim-piping work See pp.6-8 of the Board's briefin the St.Paul caseAnother incident, Pierre Aircon, in that same Boarddecision, 167 NLRB No. 79, is also of interest here forthe Board there held:3.The alleged violation of Section 8(b)(4)(ii)(B).TheBoard in its original decision found that the fabricationcommittee's requirement of reasonable compensation"by Pierre Aircon Company for its breach of contractconstituted a peaceful method of resolving this dispute,and, therefore, Local Union No. 455 did not threaten,coerce,orrestrainemployersby its conduct inconnectionwith this project within the meaning ofsubsection (ii) of Section 8(b)(4).We have againconsidered thismatter and are of the same view.Moreover, even if the fine were considered coercive, itwas directed towards Pierre Aircon, which was theprimary employer as far as the record shows and wasfor the purpose of preserving unit work. It thereforewas not prohibited by Section 8(b)(4)(B).More recently, however, despite its decision on remandin theAmerican Boilercases,a divided Board againdefinitely reverted to the "right to control" doctrine withapproval inPipeFittersLocalNo. 120 (MechanicalContractors' Association of Cleveland, Inc.),168NLRBNo. 138, where the Board found the union in violation ofSection 8(b)(4)(ii)(B) as regarded "cross over" pipingrequired in the plans and specifications but not in regardto "end-pocket" piping which was not so required.In the light of the above legal history I do not considermyself necessarily bound bytheMechanical Contractors'decision even though it be the Board's latest on the pointso far as my research shows.There are a few features of the instant matter which areof assistance in drawing that line "more nice thanobvious":At the time the Simmons-Hospital contract was signed"The fabrication committee required Pierre Aircon Company, onOctober 22, 1963, to pay $100 for violating the fabrication clause by"entering into a contract. .with the DeluxeCheck Company for theinstallation of a .boiler [which] arrived with the trim on." LOCAL 742, CARPENTERSon June 9, the plans and specifications for that projectcalled for wood doors with the historical preparationthereof for hanging to be done by the carpenters at thejobsiteThis situation existed at the time of the firstprejob conference. The second preiob conference and thefinalizationofChangeOrderNo.2.substitutingpremachined doors for the wood, occurred the same day.But Local 742 received no notification of Change OrderNo. 2 at any time prior to the December 1 attempt byLocal 742 to bargain the matter out with SimmonsHence, until that date, Local 742 had no means ofknowing that its historical unitworkhadbeensubcontractedout by anyone to Anderson No workpreservation contract clause is required when unit work issubcontractedout.FibreboardPaperProductsv.-V L.R B ,379U S. 203. Its objection to thissubcontracting was made promptly upon the discovery ofthe premachined doors to the immediate employer of theemployees whose work was thus being lost.Actually the facts show that the premachining of thedoors as well as the so-called lifetime guarantee requiredby the specifications were of no importance to eitherHospital or its architectHospital. through its manager.Perry, acknowledged that all it wanted was plastic lormicadoors and that there had been no discussion of eitherpremachining or the lifetime guarantee of said doors. Thearchitect's sole interest, as its representation admitted, waothat the doors looked nice when hung.It thus looks as though the premachining and lifetimeguarantee got into the specifications because some youngarchitectural clerk, like young law clerks, discovered somenice sounding Itnguage in other plans and specificationsanddecidedtocopy same into these plans andspecifications and for no other reason.Therewas nothing sacrosanct about the plans andspecificationsof this project. They had been changedbefore, as for example, Change Order No. 2. Also thespecifications for the lead doors had been changed at thesuggestion of the door manufacturer Simmons could havesuggested the change in specifications here withouttroubleAs previously noted, neither Hospital nor its architectknew nor cared about the prcmachining or the lifetimeguarantee. They would have had no objection to anotherchange of the plans and specifications in this regard. Suchchange would a,so have been satisfactory to Andersonfrom its hid on the wood doors and from Potts' testimonywhich also proved that such a change would have had noeffectupon the doors. Potts also indicated that"something" could have been worked out even in regardto the lifetime guarantee.Neither Hospital. its architect, or Anderson was evengiventheopportunitytorejectachange in thespecificationsrelatingtothedoors.Simmons, theself-proclaimed "neutral" as well as the only party with a361financial stake in the matter, rejected the sugeestions ofLocal 742 for all parties without consultation by filing theunfair labor practice charges which started the instantcaseAs previously noted Change Order No 2 resulted in a$14.000 bonanza to Simmons, an extra $2,000 over costfrom Hospital and $12.000 right out of the pockets of theemployee carpenters due to the elimination of unit workalready included in the Simmons contract with Hospitalbecause in the original hid the wood doors were not tohave been premachinedRather than to ask for a very possible change in thespecificationsor to bargain a new rate for hangingpremachined doors as suggested by f=oreman and Mamet,the attorneys for Simmons chose to file the charges here,thus eliminating entirely these possible peaceful solutionsof the problem through collective bargaining.Implicit or explicit in the suggestions of Local 742 for apeaceful solution of the problem existing over the loss ordimunition of its unit work was the change in the plansand specifications permitting the return of the traditionalunitwork (preparing the doors for hanging) or itsequivalent (a rate for hanging premachined doors) Eachof these solutions related directly to the labor relations ofSimmons vis-a-vis its own carpenter employees.Even if we accept the Board'sper se"right to control"doctrineregarding the plans and specifications, stillSimmons here had control over a sum of $14,000 withwhich to bargain a new rate for the hanging of whatSimmons here maintains to have been a new product.Thus Simmons was not without control even under thatdoctrine.ItwasthusSimmons'refusalofthecollective-bargainingprinciplewhichobstructedandprevented the reaching of a peaceful solution to theproblem,whereas it was Local 742 disappointed inSimmons' refusal to bargain which hung the premachineddoors with some slight delay but without delaying thecompletion of the building in any wayThus in this case we find the use of prohibited "means"but for a legal, legitimate "object" with the Union'saction in regard to both being direct primary actionvis-a-vis the employer of the carpenters involved. Thusunder the principles of theNationalWoodworkcase,Local 742 has not violated Section 8(b)(4)(B) of the Act.With the legal issues thus disposed of, the TrialExaminer wants to express the candid opinion that, ifthere had been more bargaining collectively and fewerunlair labor practice charges filed in the instant matter.everybody would have been better off financially except,undoubtedly, the lawyers.Accordingly, this Trial Examiner hereby recommendsthat the complaint in the instant matter against theRespondents here he d..,misscdin toto